Citation Nr: 0727162	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left thigh disorder, 
to include as due to a service connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to November 
1974, and from December 1974 to December 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for a left hip condition as well as for an 
increased rating for a service connected status post left 
knee arthrosis.  Although the veteran initiated an appeal as 
to both issues via a Notice of Disagreement received in 
September 2004, his substantive appeal received in March 2005 
was specifically limited to the claim regarding the left hip.  
Accordingly, the Board lacks further jurisdiction over an 
increased rating for the left knee.  38 C.F.R. § 20.204 
(2006).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of a left hip disorder.  


CONCLUSION OF LAW

A left hip disorder is not shown as proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2003, April 2005, March 2006 and July 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)). 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Factual Background and Analysis

The veteran principally advances that his left hip disability 
is caused or aggravated by his service connected left knee 
disorder.  The Board observes that VA clinical records are 
silent as to any complaints, treatment or findings as to the 
left hip.  The veteran failed to report for a VA examination 
scheduled for December 18, 2006, and he did not request that 
the examination be rescheduled.  

The Board additionally notes that the veteran indicated that 
he was receiving treatment for a left hip disorder from a 
private physician.  However, in correspondence sent to him in 
April 2005, the veteran was requested to provide a release to 
enable VA to obtain such records or to obtain such records 
himself and send them to the RO.  He did not respond.

"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation in obtaining private medical 
records, which VA cannot obtain without his permission, VA 
has no further obligations regarding these records.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
'good cause,' fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In this case, although the veteran claims that he has a left 
hip disorder caused by the left knee disorder, the evidence 
absolutely fails to show any left hip disorder.  Simply put, 
there is no evidence that the veteran suffers from an 
identified left hip disorder.  Accordingly, in the absence of 
a diagnosed left hip disorder, this claim must be denied.  
See Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that he has a current left hip disability medically 
related to his service connected left knee disorder.  
However, as noted above, the claim on appeal turns on medical 
matters, and, as a layperson without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (i.e., persuasive) opinion on such a 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For these reasons, the veteran's own 
assertions as to the etiology of his condition has no 
probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for a left hip disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for a left hip disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


